EXHIBIT 10.24

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the "Agreement") is dated as of May 31, 2015
and effective as of December 24, 2015 (the "Effective Date"), by and between
ARTEC GLOBAL MEDIA, INC., a corporation incorporated under the laws of the State
of Nevada (the "Company") and TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (the
"Investor").

 

WHEREAS, in connection with the Committed Equity Facility Agreement by and
between the Company and Investor of even date herewith (the "CEF Agreement"),
the Company has agreed, upon the terms and subject to the conditions of the CEF
Agreement, to issue and sell to the Investor that number of shares of the
Company's common stock, $0.001 par value per share (the "Common Stock"), which
can be purchased pursuant to the terms of the CEF Agreement for an aggregate
purchase price of up to Five Million and No/100 United States Dollars
(US$5,000,000). Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning ascribed to such terms in the CEF
Agreement; and

 

WHEREAS, in order to induce the Investor to execute and deliver the CEF
Agreement, the Company has agreed to provide certain registration rights to the
Investor under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
"Securities Act"), and applicable state securities laws;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.Definitions. As used in this Agreement, the following terms shall have the
following meanings (to the extent any of the following defined terms are also
defined in the CEF Agreement, the definitions below shall control for purposes
of this Agreement):

 

(a) "Person" means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 

(b) "Register," "Registered," and "Registration," whether capitalized herein or
not, refer to a registration effected by preparing and filing one or more
"Registration Statements" (as defined below) in compliance with the Securities
Act and pursuant to Rule 415 under the Securities Act or any successor rule
providing for offering securities on a continuous or delayed basis ("Rule 415"),
and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.

 

(c) "Registrable Securities" shall have the same meaning ascribed to such term
in the CEF Agreement.

 

(d) "Registration Statement" means a registration statement under the Securities
Act which covers the Registrable Securities.

 

 1

 

 

2.Registration.

 

(a) Mandatory Registration. The Company shall prepare and file with the SEC, no
later than forty-five (45) days from the Effective Date (as defined in the CEF
Agreement) (the "Scheduled Filing Deadline"), a Registration Statement on Form
S-1 or on such other form as is available to the Company. The Company shall use
its commercially reasonable efforts to cause the Registration Statement to be
declared effective by the SEC by a date that is no later than ninety (90) days
from the Effective Date (the "Scheduled Effective Deadline"), and in any event,
the Registration Statement shall be declared effective by the SEC prior to the
first sale to the Investor of the Company's Common Stock pursuant to the CEF
Agreement. The Company shall cause the Registration Statement to remain
effective until the full completion of the Commitment Period.

 

(b) Sufficient Number of Shares Registered. The Registration Statement to be
filed by the Company pursuant to Section 2(a) above shall register for resale
thereunder an amount of shares of the Company's Common Stock that is at least
three (3) times the number of Registrable Securities issuable to the Investor
under the CEF Agreement (subject to limitations imposed by Rule 415). In the
event the number of shares available under a Registration Statement filed
pursuant to Section 2(a) is insufficient to cover all of the Registrable
Securities pursuant to the CEF Agreement, the Company shall amend the
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover all of such
Registrable Securities pursuant to the CEF Agreement as soon as practicable, but
in any event not later than fifteen (15) days after the necessity therefor
arises. The Company shall cause such amendment and/or new Registration Statement
to become effective as soon as practicable following the filing thereof. For
purposes of the foregoing provision, the number of shares available under a
Registration Statement shall be deemed "insufficient to cover all of the
Registrable Securities" if at any time the number of Registrable Securities
issuable on an Advance Notice Date is greater than the number of shares
available for resale under such Registration Statement.

 

(c) Failure to Timely File Registration Statement. In the event the Registration
Statement is not declared effective by the SEC by a date that is no later than
one hundred twenty (120)  days from the Scheduled Filing Deadline (the "Late
Effective Deadline"), then in addition to any and all remedies Investor may have
at law, in equity or under the CEF Agreement or this Agreement, the Company
shall be obligated to pay to Investor, in lawful money of the United States of
America by wire transfer to an account designated by Investor, within three (3)
Trading Days from the Late Effective Deadline, and monthly thereafter, as
applicable, an amount equal to Five Hundred and No/100 Dollars ($500.00) per
month, until the Registration Statement is declared effective. The Company
acknowledges that this fee is to offset certain costs and damages incurred by
Investor and attributable to the delay caused by the Company's failure to have
the Registration Statement declared effective by the SEC by the Late Effective
Deadline, and these sums shall not be deemed or construed as a penalty.

 

3.Related Obligations.

 

(a) The Company shall keep the Registration Statement effective pursuant to
Rule 415 at all times until the completion of the Commitment Period (the
"Registration Period"), which Registration Statement (including any amendments
or supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

 2

 

 

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective at all times during
the Registration Period, and, during such Registration Period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company's filing a report on Form 10-K, Form 10-Q or Form 8-K or
any analogous report under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), the Company shall have incorporated such report by reference
into the Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC within three (3) business days following the day on
which the Exchange Act report is filed which created the requirement for the
Company to amend or supplement the Registration Statement.

 

(c) The Company shall furnish to the Investor without charge: (i) at least one
copy of the Registration Statement as declared effective by the SEC and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, all exhibits and each preliminary
prospectus; (ii) ten (10) copies of the final prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as the Investor may reasonably request); and (iii) such other
documents as the Investor may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by the Investor.

 

(d) The Company shall: (i) register and qualify the Registrable Securities
covered by a Registration Statement under such other securities or "blue sky"
laws of such jurisdictions in the United States as the Investor reasonably
requests; (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period; (iii) take such other actions as may be reasonably
necessary to maintain such registrations and qualifications in effect at all
times during the Registration Period; and (iv) take all other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to: (w) make any change to its
certificate of incorporation or by-laws; (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d); (y) subject itself to general taxation in any such jurisdiction;
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify the Investor of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or "blue sky" laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.

 

(e) As promptly as practicable after becoming aware of such event or
development, the Company shall notify the Investor in writing of the happening
of any event or development, the result of which would mean that the prospectus
included in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omission to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, nonpublic information), and
promptly prepare a supplement or amendment to such Registration Statement to
correct such untrue statement or omission, and deliver ten (10) copies of such
supplement or amendment to the Investor, and the Investor shall immediately
cease any sales of securities until such amendment or supplement is filed. The
Company shall also promptly notify the Investor in writing: (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to the
Investor by facsimile or e-mail on the same day of, or the next business day
following, such effectiveness); (ii) of any request by the SEC for amendments or
supplements to a Registration Statement or related prospectus or related
information; and (iii) of the Company's reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

 3

 

 

(f) The Company shall use its commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction within the United States of
America and, if such an order or suspension is issued, to obtain the withdrawal
of such order or suspension at the earliest possible moment and to immediately
notify the Investor of the issuance of such order and the resolution thereof, or
of the Company's receipt of actual notice of the initiation or threat of any
proceeding for such purpose.

 

(g) Upon request of the Investor, the Company shall furnish to the Investor, on
the date of the effectiveness of the Registration Statement, and thereafter from
time to time on such dates as Investor may reasonably request: (i) a letter,
dated such date, from the Company's independent certified public accountants in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering; and (ii) an
opinion, dated as of such date, from counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given to an underwriter in an underwritten public offering,
addressed to the Investor.

 

(h) Subject to Section 8.2(a) of the CEF Agreement, the Company shall make
available for inspection by: (i) the Investor; and (ii) Investor's accountants,
attorneys, underwriters and other agents retained by the Investor (collectively,
the "Inspectors") all pertinent financial information and other records, and
pertinent corporate documents and properties of the Company (collectively, the
"Records"), as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause the Company's officers, directors and
employees to supply all information which any Inspector may reasonably request
in connection with the Registration Statement. The Investor agrees that Records
obtained by it as a result of such inspections which are conspicuously marked by
the Company as "Confidential" or that contain material non-public information
shall be deemed confidential and held in strict confidence by the Investor,
unless: (x) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the Securities Act; (y) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction; or (z) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other agreement of which the Inspector and the Investor has knowledge.
The Investor agrees that it shall, upon learning that disclosure of such Records
is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, the Records deemed confidential.

 

(i) The Company shall hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless:
(i) disclosure of such information is necessary to comply with federal or state
securities laws; (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement; (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction; or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow the Investor, at the Investor's
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

(j) The Company shall use its commercially reasonable efforts either to cause
all the Registrable Securities covered by a Registration Statement: (i) to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange; or
(ii) to secure the inclusion for quotation on the National Association of
Securities Dealers, Inc. OTC Bulletin Board for such Registrable Securities. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(j).

 

(k) The Company shall cooperate with the Investor to the extent applicable, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Investor may reasonably
request and registered in such names as the Investor may request.

 

 4

 

 

(l) The Company shall use its commercially reasonable efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.

 

(m) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with the provisions of
Rule 158 under the Securities Act) covering a twelve-month period beginning not
later than the first day of the Company's fiscal quarter next following the
effective date of the Registration Statement.

 

(n) The Company shall otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

 

(o) Within three (3) business days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit "A".

 

(p)  The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by the Investor of Registrable Securities pursuant to
a Registration Statement.

 

4.Obligations of the Investor. The Investor agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 3(f) or the first sentence of 3(e), the Investor will immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement(s) covering such Registrable Securities until the Investor's receipt
of the copies of the supplemented or amended prospectus contemplated by Section
3(e) or receipt of notice that no supplement or amendment is required.
Notwithstanding anything contained herein or in the CEF Agreement to the
contrary, the Company shall cause its transfer agent to deliver unlegended
certificates for shares of Common Stock to a transferee of the Investor in
accordance with the terms of the CEF Agreement in connection with any sale of
Registrable Securities with respect to which the Investor has entered into a
contract for sale prior to the Investor's receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e) and for which the Investor has not yet settled.

 

5.Expenses of Registration. All expenses incurred in connection with
registrations, filings or qualifications pursuant to this Agreement, including,
without limitation, all registration, listing and qualifications fees, printers'
fees, and legal and accounting fees shall be paid by the Company.

 

6.Indemnification. With respect to Registrable Securities which are included in
a Registration Statement under this Agreement:

 

 5

 

 

(a) To the fullest extent permitted by law, the Company will, and does hereby
agree to indemnify, hold harmless and defend the Investor, the directors,
officers, partners, employees, agents, representatives of, and each Person, if
any, who controls the Investor within the meaning of the Securities Act or the
Exchange Act (each, an "Indemnified Person"), against any losses, claims,
demands, threats, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys' and paralegals' fees, amounts paid in settlement or
any other expenses of any nature whatsoever, joint or several (collectively, the
"Indemnified Damages") incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an Indemnified Person is or may be a party thereto (collectively, the
"Claims"), to which any Indemnified Person may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other "blue sky" laws of
any jurisdiction in which Registrable Securities are offered ("Blue Sky
Filing"), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively, the
"Violations"). The Company shall reimburse each Indemnified Person promptly as
such Indemnified Damages are incurred and are due and payable, in connection
with investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (x) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; (y) shall not be
available to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the then-current prospectus made available
by the Company, if such prospectus was timely made available by the Company
pursuant to Section 3(e); and (z) shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person.

 

(b)  In connection with a Registration Statement, the Investor agrees to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers, employees, representatives or agents and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each an "Indemnified Party"), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs directly as a result of the Company's reliance upon
written information furnished to the Company by the Investor expressly for use
in connection with such Registration Statement; and, subject to Section 6(d),
the Investor will reimburse any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(b) with respect to any prospectus shall not inure to the benefit of
any Indemnified Party if the untrue statement or omission of material fact
contained in the prospectus was corrected and such new prospectus was delivered
to the Investor prior to the Investor's use of the prospectus to which the Claim
relates.

 

 6

 

 

(c)  Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any Claim (including any
governmental action or proceeding), such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 6, deliver to the indemnifying party a written notice
of the commencement of the Claim and all other information in the possession of
the Indemnified Person or Indemnified Party, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party, as the
case may be; provided, however, that an Indemnified Person or Indemnified Party
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnified Person or Indemnified Party to be
paid by the indemnifying party, if, in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential conflicts of interest between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. The Indemnified Party or Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such Claim and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party or Indemnified Person
which relates to such Claim. The indemnifying party shall keep the Indemnified
Party or Indemnified Person fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any Claim effected without its prior
written consent, provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
full and unconditional release from all liability in respect to such Claim.
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Party or Indemnified Person
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such Claim shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
Claim.

 

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(e) The indemnity agreements contained herein shall be in addition to: (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.Contribution. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 

8.Reports Under the Exchange Act. With a view to making available to the
Investor the benefits of Rule 144 promulgated under the Securities Act or any
similar rule or regulation of the SEC that may at any time permit the Investors
to sell securities of the Company to the public without registration
("Rule 144"), the Company agrees to:

 

 7

 

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements (it being understood that
nothing herein shall limit the Company's obligations under the CEF Agreement)
and the filing of such reports and other documents is required for the
applicable provisions of Rule 144; and

 

(c) furnish to the Investor so long as the Investor owns Registrable Securities,
promptly upon request: (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act; (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company; and
(iii) such other information as may be reasonably requested to permit the
Investor to sell such securities pursuant to Rule 144 without registration and
without any limitations or restrictions.

 

9.Amendment of Registration Rights. Provisions of this Agreement may be amended
and the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), only by a written agreement
between the Company and the Investor. Any amendment or waiver effected in
accordance with this Section 9 shall be binding upon the Investor and the
Company.

 

10.Miscellaneous.

 

(a)  Record Owner. A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.

 

(b) Further Assurances. The Company hereby covenants and agrees to execute and
deliver any additional documents necessary or desirable, in the reasonable
opinion of Investor, or their respective legal counsel, to carry out the intent
of this Agreement or enforce its terms, and to otherwise allow Investor to
dispose of or re-sell all Registrable Securities, and any other shares of the
Company's Common Stock that may be owned by the Investor, whether or not same
are Registrable Securities, including, without limitation, delivering, or
causing the Company's counsel to deliver, any opinions required to remove
restrictive legends or to sell any such Registrable Securities or other shares,
either pursuant to an effective Registration Statement hereunder, or pursuant to
Rule 144, or otherwise.

 

(c)  Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:

 

 8

 

 

If to the Company:

Artec Global Media, Inc.249 South Highway 101, #324

Solana Beach, CA 92075

Attention: Caleb W. Wickman

E-mail: wolf@artecglobalmedia.com

 

With a copy to:

Westerman Ball Ederer Miller Zucker & Sharfstein LLP

(which shall not constitute notice)

1201 RXR Plaza

Uniondale, NY 11556

Attn: Alan C. Ederer, Esq.

E-mail:aederer@westermanllp.com

 

If to the Investor:

TCA Global Credit Master Fund, LP

3960 Howard Hughes Parkway, Suite 500

Las Vegas, NV 89169

Attn: Mr. Robert Press

E-Mail: bpress@tcaglobalfund.com

 

With a copy to:

Lucosky Brookman LLP

(which shall not constitute notice)

101 Wood Avenue South, 5th Floor

Woodbridge, NJ 08830

Attn: Seth Brookman, Esq.

E-Mail: sbrookman@lucbro.com

 

unless the address is changed by the party by notice given to the other parties
as set forth in this Section. Notice shall be in writing and shall be deemed
received: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address above, then three (3) business
days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, next business morning delivery, then one (1) business day after
deposit of same in a regularly maintained receptacle of such overnight courier;
or (iii) if hand delivered, then upon hand delivery thereof to the address
indicated on or prior to 5:00 p.m., EST, on a business day. Any notice hand
delivered after 5:00 p.m., EST, shall be deemed delivered on the following
business day. Notwithstanding the foregoing, notice, requests or demands or
other communications referred to in this Agreement may be sent by facsimile,
e-mail, or other method of delivery, but shall be deemed to have been delivered
only when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.

 

(d) Entire Agreement. This Agreement, together with the CEF Agreement, contains
the entire understanding and agreement of the parties relating to the subject
matter hereof and supersedes all prior and/or contemporaneous understandings and
agreements of any kind and nature (whether written or oral) among the parties
with respect to such subject matter.

 

 9

 

 

(E) MANDATORY FORUM SELECTION. ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA.  THIS
PROVISION IS INTENDED TO BE A "MANDATORY" FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW.

 

(f) Governing Law. Except in the case of the Mandatory Forum Selection clause
described above, the laws of the State of Nevada shall govern all issues
concerning the relative rights of the Company and the Investor under this
Agreement. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Nevada, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Nevada or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Nevada. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(g) Severability. The parties agree that if any provision of this Agreement be
held to be invalid, illegal or unenforceable in any jurisdiction, that holding
shall be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.

 

(h) Binding Effect; Assignment. This Agreement and the rights and obligations
hereunder may not be assigned or delegated by either party, without the prior
written consent of the other party. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. This Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person. 

  

(i) Headings. The section headings contained in this Agreement are inserted for
reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.

 

(j) Waiver. A waiver of any breach or violation of any term, provision or
covenant contained herein shall not be deemed a continuing waiver, or a waiver
of any future or past breach or violation, or a waiver of any other term,
provision or covenant of this Agreement. Any such waiver shall only be valid if
it is writing and signed by the party granting such waiver.

 

(k) Joint Preparation. The preparation of this Agreement has been a joint effort
of the parties and the resulting documents shall not, solely as a matter of
judicial construction, be construed more severely against one of the parties
than the other.

 

(l) Counterparts and Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a ".pdf" format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or ".pdf" signature page was an
original thereof.

 

[signature pages follows]

 



 10

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

COMPANY:

 

 

ARTEC GLOBAL MEDIA, INC.

     By:

 

 

Name:

Caleb W. Wickman

 

 

Title:

President

 

 

STATE OF ________________

)

 

) SS.

COUNTY OF ______________

)

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Caleb W. Wickman, President of Artec Global
Media, Inc., a Nevada corporation, who is personally known to me to be the same
person whose name is subscribed to the foregoing, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



      

 

 

 

Notay Public

 

 

 

 

My Commission Expires:

 



 



INVESTOR:

  

TCA GLOBAL CREDIT MASTER FUND, LP

   By:

TCA Global Credit Fund GP, Ltd., its general partner

  By:Name:

Robert Press

Title:

Director

 



 11

 



 



EXHIBIT "A"

 

FORM OF NOTICE OF EFFECTIVENESS

 

OF REGISTRATION STATEMENT

 

Attention: TCA Global Credit Master Fund, LP

 

Re: Artec Global Media, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Artec Global Media, Inc. (the "Company"), and have represented
the Company in connection with that certain Committed Equity Facility
Agreement (the "CEF Agreement") entered into by and between the Company and TCA
Global Credit Master Fund, LP (the "Investor"), pursuant to which the Company
issued, or proposes to issue, to the Investor shares of its Common Stock, $0.001
par value per share (the "Common Stock"). Pursuant to the CEF Agreement, the
Company also has entered into a Registration Rights Agreement with the Investor
(the "Registration Rights Agreement") pursuant to which the Company agreed,
among other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement) under the Securities Act of 1933, as amended (the
"Securities Act"). In connection with the Company's obligations under the
Registration Rights Agreement, on __________________, the Company filed a
Registration Statement on Form ______ (File No. 333-_______) (the "Registration
Statement") with the Securities and Exchange Commission (the "SEC") relating to
the Registrable Securities which names the Investor as a selling stockholder
thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC's staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC's staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.

 

 



 

Very truly yours,  

   By:

 



 

 

12

--------------------------------------------------------------------------------